Citation Nr: 0913711	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  08-21 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


ISSUE

Entitlement to a temporary total evaluation pursuant to 38 
C.F.R. § 4.30 beginning August 24, 2007.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel






INTRODUCTION

The Veteran had active military service from June 1968 to 
March 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  


FINDING OF FACT

The Veteran underwent left foot (left plantar fasciitis) 
surgery in August 2007 and had a period of convalescence 
thereafter, but the Veteran is not service-connected for a 
left plantar fasciitis disorder.


CONCLUSION OF LAW

The criteria for a temporary total disability rating for 
convalescence pursuant to 38 C.F.R. § 4.30 beginning August 
24, 2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. § 4.30 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In August 2007 the Veteran filed a claim for a temporary 
rating of 100 percent for his convalescence from surgery.  
The Veteran's claim was accompanied by a letter from a VA 
orthopædic surgeon dated August 20, 2007, who advised as 
follows:

On August 24, 2007 [the Veteran] will 
have surgery on his left foot performed 
by me here at the VA Medical Center.  I 
anticipate that he will be off work 
approximately six weeks.

VA medical records confirm that the Veteran underwent plantar 
fascia release of the left foot on August 24, 2007.  Review 
of the claims file reveals that he is service-connected for 
"status post left ankle arthrodesis for traumatic 
arthritis," and "anxiety neurosis."

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment of the service-connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe post-operative residuals such as 
incompletely healed surgical wounds, stumps or recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30(a).

The evidence confirms that the Veteran underwent surgery in 
August 2007 on his left foot (left plantar fasciitis).  
However, he is not service-connected for left plantar 
fasciitis, and the provisions of 38 C.F.R. § 4.30 are clearly 
limited to convalescence from treatment of a service-
connected disability.  

The Board notes that in a letter dated in October 2007 the 
Veteran's orthopædic surgeon averred as follows:

Today I saw [the Veteran], and had me 
read a letter as to the probability of 
his left plantar fasciitis not being 
service-connected.  I disagree with the 
finding that it is not.  It is my medical 
opinion that had it not been for [the 
Veteran's] pre-existing post-traumatic 
left ankle arthritis [the Veteran] would 
not have developed the plantar fasciitis.

The Veteran argues that this evidence supports his claim for 
a temporary total rating, but the physician's remarks clearly 
pertain to the issue of whether the Veteran should be service 
connected for left plantar fasciitis.  However, this appeal 
is not for service connection for left plantar fasciitis.  
Inasmuch as the August 2007 surgery was for treatment of left 
plantar fasciitis, and since the Veteran is not service-
connected for left plantar fasciitis, his claim for a 
temporary total evaluation pursuant to 38 C.F.R. § 4.30 
beginning August 24, 2007, must be denied

The provisions of 38 C.F.R. § 3.102 are inapplicable in this 
case since, as just expounded, there is no entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  VCAA notice should be provided to 
the claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004).  Notice which 
informs the Veteran of how VA determines disability ratings 
and effective dates should also be provided.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In a letter dated in September 2007 the Veteran was apprised 
of the information and evidence necessary to substantiate his 
claim for a temporary 100 percent evaluation; of the evidence 
that VA would seek to provide; and of the information and 
evidence that he was expected to provide.  He was also 
apprised of how VA determines disability ratings and 
effective dates.  

Regarding the duty to assist, VA medical records (including 
August 2004 outpatient surgery records) have been associated 
with the claims file, and there is no indication that 
additional relevant evidence is available but not of record.  
The Board is thus satisfied that VA has sufficiently 
discharged its duty in this matter.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Entitlement to a temporary total evaluation pursuant to 38 
C.F.R. § 4.30 beginning August 24, 2007, is denied.




____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


